251 U.S. 259 (1920)
SOUTHERN PACIFIC COMPANY
v.
INDUSTRIAL ACCIDENT COMMISSION OF THE STATE OF CALIFORNIA ET AL.
No. 118.
Supreme Court of United States.
Submitted December 18, 1919.
Decided January 5, 1920.
CERTIORARI TO THE SUPREME COURT OF THE STATE OF CALIFORNIA.
Mr. Henley C. Booth and Mr. William F. Herrin for petitioner.
Mr. Christopher M. Bradley and Mr. Warren H. Pillsbury, for respondents, contended that writ of error was the proper remedy and that certiorari would not lie.
On the merits.
*262 MR. JUSTICE McREYNOLDS delivered the opinion of the court.
William T. Butler, husband of respondent Mary E. Butler, was killed at Oakland, California, while employed by the Southern Pacific Company as an electric lineman. The Supreme Court of the State affirmed an award rendered by the California Industrial Commission against the company, and the cause is properly here by writ of certiorari.
The fatal accident, which occurred June 21, 1917, arose out of and happened in the course of deceased's employment. He "received an electric shock while wiping insulators, which caused him to fall from a steel power pole, producing injury which proximately caused his death." At that time the company, a common carrier by railroad, maintained a power house at Fruitvale, California, where it manufactured the electric current which moved its cars engaged in both interstate and intrastate commerce. From the generators this current passed along main lines or cables, through a reduction and transforming station, to the trolley wires, and thence to the motors. When he received the electric shock, deceased was engaged in work on one of the main lines necessary to keep it in serviceable condition. If such work was part of interstate commerce, the Workmen's Compensation Act of the State is inapplicable and the judgment below must be reversed. Otherwise, it must be affirmed. Employers' Liability Act, *263 April 22, 1908, c. 149, 35 Stat. 65; New York Central R.R. Co. v. Winfield, 244 U.S. 147; New York Central R.R. Co. v. Porter, 249 U.S. 168.
Generally, when applicability of the Federal Employers' Liability Act is uncertain, the character of the employment, in relation to commerce, may be adequately tested by inquiring whether, at the time of the injury, the employee was engaged in work so closely connected with interstate transportation as practically to be a part of it. Pedersen v. Delaware, Lackawanna & Western R.R. Co., 229 U.S. 146, 151; Shanks v. Delaware, Lackawanna & Western R.R. Co., 239 U.S. 556, 558; New York Central R.R. Co. v. Porter, supra; Kinzell v. Chicago, Milwaukee & St. Paul Ry. Co., 250 U.S. 130, 133.
Power is no less essential than tracks or bridges to the movement of cars. The accident under consideration occurred while deceased was wiping insulators actually supporting a wire which then carried electric power so intimately connected with the propulsion of cars that if it had been short-circuited through his body, they would have stopped instantly. Applying the suggested test, we think these circumstances suffice to show that his work was directly and immediately connected with interstate transportation and an essential part of it.
The judgment of the court below is reversed and the cause remanded for further proceedings not inconsistent with this opinion.
Reversed and remanded.
MR. JUSTICE CLARKE dissents.